Citation Nr: 0011189	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  97-24 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for acne and 
pseudofolliculitis barbae, ("skin disorder") currently 
rated as 30 percent disabling.

3. Entitlement to a total disability evaluation for 
compensation on the basis of individual unemployability 
("TDIU").


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered in 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which, in pertinent part, denied the 
veteran's claims for a disability rating in excess of 10 
percent for a skin disorder and entitlement to TDIU.  This 
matter was previously before the Board in March 1999, at 
which time the issues on appeal were REMANDED to the RO for 
additional development.  The additional development having 
been completed, the case has been returned to the Board for 
appellate review.

The Board notes that subsequent to the March 1999 REMAND but 
before the case was returned the Board, the RO rendered a 
June 1999 determination increasing the veteran's disability 
rating for his service-connected skin disorder from 10 
percent to 30 percent, effective March 1996.  Inasmuch as 
there is no indication that the veteran has withdrawn his 
appeal for an increased rating for skin disorder, in light of 
the fact that he thereafter expressed dissatisfaction with 
this determination, and that the maximum schedular evaluation 
has not been assigned to date, his appeal continues.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The veteran's skin disorder is symptomatic of lesions and 
scarring on the face and back, but is not productive of 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement; or 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, nor is his skin 
disorder exceptionally repugnant.

2.  The veteran is precluded from substantially gainful 
employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 30 percent for a skin disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Codes 7800, 7806 (1999).

2.  The criteria for TDIU have been met.  38 U.S.C.A. 
§§ 1155, 1502, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.15, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating for a skin disorder

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that an 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
examination reports, private medical records, and the 
veteran's written statements.  The Board does not know of any 
additional relevant evidence that is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

Pursuant to an August 1985 RO rating decision, the veteran 
was initially granted service connection for a skin disorder 
and assigned a 10 percent disability rating.  As previously 
noted, a June 1999 RO determination increased the veteran's 
disability rating for a skin disorder to 30 percent, 
effective March 1996, which has remained in effect ever 
since. 

A June 1996 VA general medical examination report included an 
examination of the skin, which revealed folliculitis of the 
beard and face area.  A scar was present on his nose as a 
residual of a cyst removal.  

A June 1996 VA skin examination report recited the veteran's 
complaints of a rash on the face and back.  Objectively, the 
veteran had an acneform rash on the face and upper back.  The 
lesions were follicular and slightly raised, some with 
blackheads, but only a few of the lesions were slightly red, 
and none of them were larger that a half a centimeter.  The 
distribution of the lesions was random and symmetrical.  A 
scar on the nose was noted to be the residual of a cyst 
removal procedure.  The diagnoses were acneform lesions of 
the skin and upper back, and a history of beard related 
folliculitis.  

Private treatment records for June and July 1997 note 
diagnoses of adult acne with comedones, and an epidermal cyst 
of the back; the epidermal cyst of the back was removed.  

An August 1997 VA examination report stated that the veteran 
complained of facial disfigurement due to his acne and the 
removal of a cyst.  Objectively, the skin revealed multiple 
acne scars, although no acute lesions were seen.  A few 
comedones were seen on the face, there was a scar on the 
nose, as well as acne scars on the back.  The diagnosis was 
acne vulgaris with comedones and scars.

A May 1999 VA skin examination report included a review of 
the veteran's claims file and medical records.  The veteran 
expressed concern about the scars on his face, particularly 
one under his left lower eyelid, which the examiner commented 
"does not much look like a scar to me."  The examiner 
described various skin defects, including scars and cysts, 
about the face and earlobes, as well as on the back, 
shoulders, upper arms, and anterior trunk.  The diagnoses 
were as follows: chronic, cystic acne of the face, trunk, and 
upper arms, which has caused scarring; and psuedofolliculitis 
barbae, which is mild at the present. 

The remaining evidence consists of the veteran's variously 
dated written statements, May 1997 RO hearing testimony, and 
photographs of the veteran taken for the purpose of 
evaluating his skin disorder.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Moreover, the regulations 
provide that the evaluation of the same disability under 
various diagnoses, and the evaluation of the same 
manifestation under different diagnoses, are to be avoided so 
that pyramiding does not result.  38 C.F.R. § 4.14. 


The veteran's disability is rated by applying the criteria 
set forth in 38 C.F.R. § 4.118, Diagnostic Codes 7800 and 
7806.  Diagnostic Code 7800 provides for a 30 percent 
disability rating for severe scaring producing a marked and 
unsightly deformity of eyelids, lip, or auricles; or a 50 
percent disability rating for complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  Diagnostic Code 7806 
provides for a 30 percent disability rating for eczema with 
exudation or itching constant, extensive lesions, or causes 
marked disfigurement; or a 50 percent disability rating for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or that is 
exceptionally repugnant.

Under the circumstances of this case, the evidence of record 
demonstrates that the RO's application of a 30 percent 
disability rating is correct.  The Board has reviewed the 
medical evidence and the photographs of the veteran's facial 
and back scars.  It is the opinion of the Board that the 
evidence does not demonstrate that the veteran's scars are 
productive of a 50 percent disability rating, as it is not 
shown by the medical evidence that there is a complete or an 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement; nor is it shown 
that the veteran suffers from eczema that is productive of 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or that such eczema is 
exceptionally repugnant. 

Although the veteran's written statements and testimony 
contend that his disability warrants a disability rating in 
excess of 30 percent, the veteran's contentions alone are not 
enough to support an increased evaluation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

The Board further notes that, except as otherwise provided in 
the rating schedule, all disabilities, including those 
arising from a single entity, are to be rated separately, and 
then all ratings are to be combined pursuant to 38 C.F.R. 
§ 4.25.  One exception to this general rule, however, is the 
anti-pyramiding provision of 38 C.F.R. § 4.14, which states 
that evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that 
the described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which provided that a veteran may not be rated separately for 
the described conditions.  Therefore, the conditions were to 
be rated separately under 38 C.F.R. § 4.25, unless they 
constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. §  4.14.  Esteban, at 261.  
The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  In this case, however, 
the Board finds that the veteran is not entitled to a 
separate compensable rating.  His current 30 percent rating 
contemplates severe disfigurement under Code 7800 or marked 
disfigurement under Code 7806; these two criteria are 
obviously overlapping, within the meaning of the cited legal 
authority.  Although the veteran has a number of scars in the 
facial and back regions, there is no medical evidence to show 
that any of them are tender or painful on objective 
demonstration.  38 C.F.R. § 4.118, Code 7804.  There is also 
no medical evidence of repeated ulceration of the scars or 
limitation of function of any affected part.  38 C.F.R. 
§ 4.118, Codes 7803, 7805.

In summary, while the veteran's service-connected skin 
disorder remains symptomatic and clearly involves an 
extensive area, as manifested by some definite disfigurement 
in the facial area, and accompanied by some local infections, 
it is not productive of a complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement; or ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or scarring that is exceptionally repugnant.  
While the veteran's skin lesions involve an extensive area, 
there is no clinical evidence of ulceration, nor do the 
medical records show extensive exfoliation or crusting.  
Hence, the criteria for a 50 percent rating under Code 7806 
have not been met.  

In reaching this decision the Board has also considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the Board concludes that a disability 
rating in excess of 30 percent for his service-connected skin 
disorder is not warranted.

II.  TDIU

Pursuant to 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, and 
4.19, a claimant may be awarded a total disability rating for 
compensation purposes under certain circumstances.  
Specifically, under 38 C.F.R. § 3.340, a permanent total 
disability will be taken to exist when such impairment is 
reasonably certain to continue 
throughout the life of the disabled person.  The permanent 
loss or loss of use of both hands, or of both feet, or of one 
hand and one foot, or of the sight of both eyes, or becoming 
permanently helpless or bedridden constitutes permanent total 
disability.  Diseases and injuries of a long standing nature 
that are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  Under such 
conditions, a claimant may be awarded TDIU. 

Moreover, pursuant to 38 C.F.R. § 4.16, a total disability 
rating for compensation purposes may be assigned, where the 
schedular rating is less than total, and when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities: Provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 

At the outset, the Board observes that the veteran has met 
the prerequisites for consideration of an assignment of TDIU, 
on the basis that he is currently assigned a 60 percent 
disability rating for service-connected asthma.  The veteran 
has been awarded a 30 percent disability rating for a 
service-connected skin disorder, and a 10 percent disability 
rating for service-connected hypertension.  


The service medical records (SMRs) show that the veteran 
underwent an October 1984 Medical Evaluation Board, which 
resulted in diagnoses of asthma, right upper lobe idiopathic 
bullae, hypertension, and atypical non-cardiac chest pain.  A 
February 1985 Physical Evaluation Board recommended that the 
veteran be permanently retired from service due to moderate 
exertional asthma and hypertension, with a 40 percent 
disability rating.  

Pursuant to an August 1985 RO rating decision, the veteran 
was service-connected for asthma with idiopathic bullae and 
hypertension, which were assigned disability ratings of 30 
percent and 10 percent, respectively.  The 10 percent 
disability rating for hypertension has remained in effect 
ever since, while the disability rating for asthma with 
idiopathic bullae was increased to 60 percent in accordance 
with a February 1996 RO rating decision, effective October 
1995.  

A December 1995 VA radiology report revealed large bullae 
involving the upper two-thirds of the right lung.

An undated VA "Chapter 31" evaluation report, prepared by a 
rehabilitation specialist, recounted the veteran's work 
history and his history of service-connected disabilities, as 
well as providing professional observations and opinions 
concerning the extent of his disabilities.  The report stated 
that the veteran appeared interested in pursuing vocational 
rehabilitation in order to find a career in which he could 
work, and that he was interested in obtaining full-time 
gainful employment.  However, there was concern expressed 
based on the following observations: that the veteran needs 
academic remediation and vocational exploration; that he had 
not followed through with completing a previous retraining 
program; that the veteran appeared to be very interested in 
how much money he could receive from "the system" without 
having to work; and that he may have problems with alcohol 
and/or drug abuse.  

A June 1996 VA counseling report, prepared by a counseling 
psychologist in conjunction with the immediately preceding 
"Chapter 31" evaluation report (summarized above), which 
stated that the veteran did have impairment of employability.  
Moreover, it was opined that the veteran possesses "limited 
transferable skills and he possesses no formal credentials to 
establish employment in an occupation that is consistent with 
his abilities, aptitudes and interests.  Given these various 
considerations, it is concluded that the veteran has not 
overcome the affects of vocational impairment through current 
suitable employment."  In addition, because of the severity 
of his physical disabilities in combination with his lack of 
transferable skills, it was determined that the veteran has a 
serious employment handicap.  Nevertheless, it was opined 
that "through the counseling process it is realistically 
anticipated that rehabilitation will result in gainful 
employment which is suitable . . ." 

A June 1996 VA general medical examination report included a 
medical history noting that the veteran smokes one and one-
half to two packs of cigarettes a day, has a chronic cough, 
and uses an inhaler.  The veteran complained of shortness of 
breath with any exertion.  The veteran's blood pressure was 
measured as 140/100 while sitting, 160/90 lying down, and 
150/90 while standing.  The diagnoses included the following: 
a history of bronchospastic disease and chronic bronchitis; 
idiopathic bullae of the right lung field; and essential 
hypertension. 

A June 1996 VA pulmonary examination report noted essentially 
the same medical history and complaints as explained in the 
June 1996 VA general medical examination report.  It was also 
noted that the results of a recent pulmonary functions test 
were reviewed.  Objectively, the veteran had a congested 
voice and congested cough.  Breath sounds were raspy, but 
there were no peripheral abnormal noises, no wheezing, and 
there was good expansion of the lung fields.  The impression 
was as follows: chronic bronchitis with a bronchospastic 
component; a history of idiopathic bullae on the right lung 
field; and a pulmonary functions test that showed marked 
hyperinflation and moderately severe obstructive lung 
disease.

Upon referral from VA, a November 1996 evaluation report, 
prepared by David C. Randolph, M.D., M.P.H., and Richard J. 
Wickstrom, P.T., C.P.E., from The Workability Center, 
observed that the veteran completed 12 years of formal 
education by earning a GED, and that he had some college work 
in business and accounting.  A review of the relevant medical 
records was summarized.  The report explained that the 
veteran performed at a sedentary to medium level regarding 
the tested work-related functional abilities.  It was noted 
that the veteran's "[p]erformance was somewhat self-limited 
or inconsistent.  Physical limitations or problems were 
partly substantiated by objective findings."  The report 
further observed that the veteran "was fully cooperative and 
appeared to provide his best effort during functional 
testing; however, it is noted that his performance was 
somewhat inconsistent with his considerable subjective 
complaints and degree of perceived disability."  As to the 
extent of the veteran's disability, it was commented that 
although some of his tested capabilities were consistent with 
medium physical demands, he did not demonstrate the physical 
and mental stamina to perform the full-range of medium work 
on a sustained basis.  The veteran was noted to suffer from 
deconditioned hypertension.  It was recommended that the 
veteran avoid outdoor activity and exposure to temperature 
extremes to limit exacerbation of his asthma, and that he 
would benefit from an adjustment of his hypertensive 
medications, a graded exercise test, and a medically 
supervised program of smoking cessation with 
flexibility/aerobic exercise to improve his physical stamina.  
It was also recommended that the veteran limit vocational 
training to jobs that require sedentary to light physical 
demands.  

The record includes documentation from the Social Security 
Administration (SSA), dated in January 1997, which shows that 
the veteran was determined to be physically disabled as of 
September 1996, due to multiple disabilities, to include 
chronic lung disease and hypertension.   

A May 1997 letter from an Air Force staff pulmonologist, who 
had apparently treated the veteran, stated that although the 
veteran may be able to perform some kind of employment at 
home that is desk and/or computer related, he has been unable 
to obtain any such employment.  Retraining with VA was 
incomplete because of the number of sick days the veteran 
required.  Moreover, it was opined that the veteran was 
unable to go out in the cold or inclement weather, which 
prevents him from obtaining gainful full-time employment 
outside the home.  
An August 1997 VA radiology report revealed that there were 
no active infiltrates involving either lung and a normal size 
heart, but there was marked bullous emphysema involving the 
upper two-thirds of the right lung.  

An August 1997 VA examination report recounted the veteran's 
history and complaints associated with his service-connected 
asthma.  Objectively, auscultation revealed occasional 
rhonchi.  The diagnosis was bronchial asthma, with chest X-
ray showing bullous emphysema and a pulmonary function test 
demonstrating a severe obstructive ventilatory defect.  

An April 1998 SSA decision determined that the veteran's 
severe impairments, including asthma and hypertension, had 
rendered the veteran disabled as of September 1995 rather 
than in August 1996.  The decision stated that there was no 
evidence showing the veteran had performed substantial 
gainful employment since September 1995, and that his 
allegations and subjective complaints concerning his 
impairments are substantiated by the evidence of record, 
which is credible.  Specifically, it was observed that the 
veteran had the severe impairments of chronic obstructive 
pulmonary disease and hypertension that substantially 
affected his ability to work.  Because of restrictions on his 
physical activity, as well as requiring clean air and a 
temperature controlled environment, the veteran could not 
perform any of the types of work he was to do in the past.  
Indeed, even with such restrictions, the decision explained 
that the veteran's "external capacity to perform full-time 
work on a daily basis is substantially reduced by breathing 
difficulties and a lack of stamina to the extent that he 
could not perform work activity of any nature, including 
sedentary work."  It was further observed that the veteran, 
by his age, was defined as a "younger individual" under the 
Social Security Act, and that although he attained a high 
school (GED) education, he does not have transferable skills 
within the meaning of the Social Security Act.  Thus, the 
decision determined that the veteran is disabled on the basis 
that he is a younger individual with severe impairments, 
consisting primarily breathing difficulties and a lack of 
stamina, whose ability to perform sedentary work is 
substantially compromised.   


The medical evidence demonstrates that the veteran suffers 
from a serious and long standing pulmonary disorder, in the 
form of his service-connected asthma with idiopathic bullae 
that is currently rated as 60 percent disabling, and which 
results in significant functional impairment.  The evidence 
of record persuasively shows that because of the limitations 
of his occupational history, adaptability, and education, the 
veteran's ability to obtain sedentary employment is severely 
impaired.  Although there is some evidence to suggest that 
the veteran could, through counseling and vocational 
rehabilitation, acquire enough new skills to obtain gainful 
employment in a new career that is not significantly affected 
by his lung disease, there is also competent evidence of 
record, from both VA and SSA, to show that the severity of 
the veteran's physical disabilities combined, with his 
inability to obtain sufficient skill in the field of 
sedentary labor, is reflective of an individual who is 
unlikely to obtain substantially gainful employment. 

After reviewing the evidence, the Board finds that a state of 
equipoise exists between the positive and the negative 
evidence as to whether the veteran's service-connected 
disabilities preclude his ability to secure or sustain a 
substantially gainful occupation.  By law, all such 
reasonable doubt must be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); Gilbert.  Accordingly, the Board 
concludes that the requirements for a total disability 
evaluation for compensation on the basis of individual 
unemployability have been met. 












ORDER

A disability rating in excess of 30 percent for a skin 
disorder is denied.

Entitlement to a total disability evaluation for compensation 
on the basis of individual unemployability is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

